Citation Nr: 0622432	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a disability due to 
multiple chemical sensitivity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1986 and had additional service thereafter with the 
National Guard. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  

In March 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

At the March 2005 hearing before the undersigned, the 
veteran's representative contended that additional 
development was necessary due to the fact that there were 
"missing" National Guard and private medical records.  
National Guard records of specific relevance to the veteran's 
representative, as discussed at the hearing, include "stress 
counselor records" from a purported discussion following the 
veteran's request for a change to a room that would not 
involve exposure to moth balls.  The record does reveal 
service medical records from the National Guard dated in 1988 
and 1989, but it is claimed that additional Guard records are 
in existence.  As such, the Board concludes this case must be 
remanded to determine if there are any such records 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to private clinical records, the veteran claims 
that the record is incomplete.  As such, the RO will be 
directed upon remand to have the veteran provide the names 
and addresses of any private physicians that have provided 
relevant treatment, and to obtain any records from any 
physician so identified by the veteran that are not already 
of record. 

The veteran's representative also indicated that some 
relevant records may be in the possession of the Social 
Security Administration (SSA).  Review of the record does 
reflect that the veteran pursued a claim with the SSA, and it 
is unclear if all the records relevant to this claim are of 
record.  Thus, the RO upon remand will be asked to obtain any 
decision that may have made in connection with a claim for 
SSA benefits and the supporting medical documents on which 
any such decision was based.  See Tetro v. Gober, 14 Vet. 
App. 110 (2000); Baker v. West, 11 Vet. App. 163 (1998); 
Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any reports of 
medical treatment or counseling rendered 
during National Guard duty that are not 
already of record.  The RO should also 
contact the veteran and ask him to supply 
the names and addresses of any private 
physician that he feels may have records 
pertaining to his claim.  Records, not 
already associated with the claims file, 
from each such physician identified by 
the veteran should be obtained.  

2.  The RO should contact the SSA and 
request copies of any administrative 
decision rendered in connection with a 
claim for SSA disability benefits filed 
by the veteran and all medical records 
considered in connection with any such 
claim.  Only the evidence not already of 
record is to be associated with the 
claims file.

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


